Citation Nr: 1549027	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected muscle damage, left upper arm, due to gunshot wound, currently evaluated as 10 percent disabling prior to February 7, 2015, and as 20 percent disabling thereafter.

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2010, the RO denied the Veteran's claim for an increased rating for his service-connected muscle damage, left upper arm, due to gunshot wound, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an increased rating, and in December 2014 the Board remanded the claim for additional development.  In March 2015, the RO granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of February 7, 2015.  

In July 2015, the RO denied the Veteran's claim for a compensable rating for his service connected bilateral hearing loss.  

The Veteran was scheduled for a videoconference hearing in September 2012, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 7, 2015, the Veteran's service-connected muscle damage, left upper arm, due to gunshot wound, is shown to be productive of complaints of pain and weakness, and some decreased strength and sensation, but not more than a moderate muscle disability. 

2.  As of February 7, 2015, the Veteran's service-connected muscle damage, left upper arm, due to gunshot wound, is shown to be productive of complaints of pain and weakness, and some decreased strength and sensation, but not more than a moderately severe muscle disability.


CONCLUSIONS OF LAW

1.  Prior to February 7, 2015, the criteria for a rating in excess of 10 percent for service-connected muscle damage, left upper arm, due to gunshot wound, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code 5305 (2015).

2.  As of February 7, 2015, the criteria for a rating in excess of 20 percent for service-connected muscle damage, left upper arm, due to gunshot wound, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Code 5305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his service-connected muscle damage, left upper arm, due to gunshot wound.  The Veteran argues that he has symptoms that include pain and weakness in his left upper extremity.  

As for the history of the disability in issue, see 38 C.F.R. § 4.1 (2015), the Veteran's service treatment reports do not show treatment for a gunshot wound.  The Veteran's separation examination report, dated in May 1968, shows that his upper extremities were clinically evaluated as normal.  However, the associated "report of medical history" notes a history of a gunshot wound (not otherwise described).  

Following separation from service, a May 2005 VA examination report shows that the Veteran reported a history of a gunshot wound to the left arm while in Vietnam, in which the bullet entered the medial aspect of the left arm, and exited out of the lateral side.  He reported that he was hospitalized and that his wound was sutured, but stated that he did not recall how long his treatment lasted.  He reported about a ten-year history of left upper extremity weakness and numbness, and decreased left hand grip strength.  

On examination, left grip strength was 3/5, with equal bilateral biceps circumference.  In the left upper extremity, pinprick and light touch sensation was diminished, while vibration sensation was intact.  A July 2009 VA examination report notes a history of a through-and-through injury in the left upper extremity.  The Veteran was unable to provide further details of his inservice treatment.  He had current complaints of pain and weakness.  The Veteran reported that he was retired, but that he had pain with repetitive activity that would affect his ability to work, especially with lifting.  On examination, strength was 4/5 at the elbow.  There was no muscle herniation.  The left arm was 1.5 centimeters less in circumference at the level of his wound, compared to his right upper extremity at the same level.  

The Board notes that in December 2005, the RO granted service connection for residual scars from a gunshot wound to the left arm.  This disability has been evaluated separately, and the rating for this disability is not currently in issue.

In September 2009, the RO granted service connection for muscle damage, left upper arm, due to gunshot wound, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).

In October 2009, the Veteran filed a claim for an increased rating.  In May 2010, the RO denied the claim.  

The Veteran appealed the issue of entitlement to an increased rating, and in December 2014 the Board remanded the claim for additional development.  In March 2015, the RO granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of February 7, 2015.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2015).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: The velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56. 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  

Under 38 C.F.R. § 4.56(d):

A moderate muscle disability is one where the injury was through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle injury as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting of particular functions that are controlled by the injured muscles.  Objectively, there would be entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  There would be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Normal motion of an elbow is from 0 degrees extension to 145 degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, Plate I. 

The Veteran's left arm condition has been evaluated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5305, which provides that Muscle Group V is defined as including the flexor muscles of the elbow, including the biceps, brachialis, and brachioradialis.  The function of these muscle groups is listed as elbow supination (long head of biceps as stabilizer of the shoulder joint), and flexion of the elbow. 

Under DC 5305, a 10 percent rating is warranted for a moderate disability (of the non-dominant upper extremity); a 20 percent rating is warranted for moderately severe disability (of the non-dominant upper extremity); and a 30 percent rating is warranted for severe disability (of the non-dominant upper extremity). 

The relevant medical evidence is summarized as follows:

VA progress notes show that the Veteran reported having left arm pain and/or tingling on occasion.  See e.g., reports, dated between June and July of 2013.  On a number of other occasions, he denied having joint pain, or arthralgias.  See e.g., reports, dated in November 2009, February 2012, and February 2013.  An October 209 report notes that his medial, radial, and ulnar nerves were intact, although his arm was tender.  The Veteran was noted to have a FROM (full range of motion) in all joints in November 2009 and February 2013.  In October 2011 and February 2012, he was noted not to have any motor or sensory deficits.  A June 2013 report notes that left arm strength was 4/5.  Overall, there are a number of findings noting that he was neurovascularly intact, providing evidence against this claim.  

A VA examination report, dated in May 2010, shows that the Veteran complained of residual left upper extremity weakness (which, it is important for the Veteran to understand, is not in dispute, the only question is the degree of disability).  He stated that he was not currently working.  He denied a history of injections or physical therapy.  On examination, he was well-developed.  Sensation in the left upper extremity was intact to light touch in the median, radial, and ulnar nerves, as well as auxiliary distributions.  Strength was 5/5 in the finger flexors, finger extensors, wrist flexors, and wrist extensors.  Biceps strength was about 4-/5.  Triceps strength was about 3+/5.  Deltoid strength was 5/5.  The elbow had a full range of motion.  The assessment notes weakness and pain on examination.  

A VA muscle injuries disability benefits questionnaire (DBQ), dated in February 2015, indicates that the examination was performed on February 7, 2015.  The report shows the following: the Veteran is right-handed.  The Veteran has a history of a left upper extremity gunshot wound in the distal arm above the elbow, medial to lateral, with surgery in Vietnam.  He currently complained of weakness of grip in the left upper extremity distally, with n/t (numbness and tingling) in his left hand and forearm below his injury.  There was no issue with bicep or tricep function.  Muscle Group V was affected on the left side.  There are no known fascial defects and no evidence of fascial defects associated with any muscle injuries.  The Veteran's injuries did not affect muscle substance or function.  The Veteran's injury was productive of a consistent loss of power.  Strength of elbow flexion, elbow extension, and wrist flexion, was 5/5.  Strength of wrist extension, and left hand intrinsics, was 4/5.  There was no muscle atrophy.  There was global decreased sensation in the left upper extremity distal to the injury site.  There was no evidence of retained metallic fragments.  The Veteran's injury impacted his ability to work to the extent that it would make lifting difficult.  The diagnosis was left upper extremity injury from gunshot wound.  

A.  Prior to February 7, 2015

The Veteran's left arm disability has been evaluated as 10 percent disabling, and the Board finds that the evidence of record is insufficient to show that the Veteran's muscle damage, left upper arm, due to gunshot wound, is shown to have been productive of a moderately severe injury.   There is some evidence that the Veteran's in-service wound is consistent with a moderately severe injury, specifically, the Veteran's wound was through-and-through, and there is some impairment in strength.  See 38 C.F.R. § 4.56(d)(3).  However, overall, the Veteran's in-service wound is not shown to be consistent with a moderately severe injury.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006) (38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and no single factor is per se controlling).  

For example, the evidence does not show that the Veteran has such symptoms as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  During his May 2010 VA examination, the Veteran was noted to have intact sensation in the left upper extremity to light touch in the median, radial, and ulnar nerves, as well as auxiliary distributions.  Strength was 5/5 in the finger flexors, finger extensors, wrist flexors, and wrist extensors.  Biceps strength was about 4-/5.  Triceps strength was about 3+/5.  Deltoid strength was 5/5.  The elbow had a full range of motion.  VA progress notes show that left arm strength was 4/5 in June 2013, with two findings that there were no motor or sensory defects.  See reports, dated in October 2011 and February 2012.  All of this, as a whole, provides evidence against this claim.    

In summary, the evidence does not support a conclusion that the criteria for a 20 percent evaluation have been met, and the findings are insufficient to show more than a moderate injury.  As the preponderance of the evidence indicates that the Veteran's disability is not more than moderate, the Board concludes that the disability picture for the Veteran's service-connected muscle damage, left upper arm, due to gunshot wound, does not more nearly approximate the criteria for a 20 percent evaluation under DC 5305.

B.  As of February 7, 2015

The Veteran's left arm disability has been evaluated as 20 percent disabling, and the Board finds that the evidence of record is insufficient to show that the Veteran's muscle damage, left upper arm, due to gunshot wound, is shown to have been productive of a severe injury.  There is some evidence that the Veteran's in-service wound is consistent with a severe injury, specifically, the Veteran's wound was through-and-through, and there is evidence of some impairment of strength.  See 38 C.F.R. § 4.56(d)(4).  However, overall, the Veteran's in-service wound is not shown to be consistent with a severe injury.  Tropf.  For example, the evidence does not show that the Veteran has such symptoms as wide damage to muscle groups in the missile track, abnormal swelling or hardening of the muscles in contraction, a severe impairment of strength, endurance, or coordinated movements when the left arm is compared with the corresponding muscles of the uninjured side, X-ray evidence of minute multiple scattered foreign bodies, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in track of the missile, or induration or atrophy of an entire muscle following simple piercing by a projectile. 

The  February 2015 VA DBQ shows that there was no issue with bicep or tricep function, no muscle atrophy, and no evidence of fascial defects associated with any muscle injuries.  The examiner indicated that the Veteran's injuries did not affect muscle substance or function.  Strength of elbow flexion, elbow extension, and wrist flexion, was 5/5.  Strength of wrist extension, and left hand intrinsics, was 4/5.  

In summary, the evidence does not support a conclusion that the criteria for a 30 percent evaluation have been met, and the findings are insufficient to show more than a moderately severe injury.  As the preponderance of the evidence indicates that the Veteran's disability is not more than moderately severe, the Board concludes that the disability picture for service-connected muscle damage, left upper arm, due to gunshot wound, does not more nearly approximate the criteria for a 30 percent evaluation under DC 5305, at this time or during the appeal period. 

C.  Conclusion

For the entire time period in issue, the Board has considered whether an increased  rating is warranted under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

However, there is no evidence of ankylosis of the elbow, a limitation of flexion to 100 degrees, a limitation of extension to 45 degrees, impairment of the flail joint, a nonunion of the radius and ulna with false flail joint, a nonunion of the upper half of the ulna, a nonunion of the lower half of the radius, or a limitation of supination to 30 degrees or less, to support an initial compensable evaluation under 38 C.F.R. § 4.71a, DC's 5205-5213 (2015).  In this regard, VA progress notes contain two notations that all of the Veteran's joints had a full range of motion.  The May 2010 VA examination report also notes that the elbow had a full range of motion.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent that these provisions are applicable to the Diagnostic Codes considered in this case, the evidence is insufficient to show additional functional loss due to pain, incoordination on use, weakness or fatigue beyond that already contemplated by the schedular diagnostic criteria, such that evaluations in excess of those assigned are warranted under 38 C.F.R. § 4.71a, DC's 5206-5208.  There is evidence of some decreased strength and sensation in the left upper extremity, as noted, but no evidence of such symptoms as muscle atrophy or incoordination.  A June 2009 VA progress note shows that the Veteran was noted to have been mowing a lawn when he was stung by bees.  VA progress notes, dated in June 2013 and September 2014, indicate that the Veteran reported that he worked part-time for a lawn business.  An October 2014 VA progress note shows that the Veteran reported that he worked in his yard.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the claim must be denied.

In deciding the Veteran's increased rating claim, the Board has considered the Court's decision in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran's disability has consistently approximated the criteria for no more than a 10 percent rating, and a 20 percent rating, as applicable, throughout the appeal period, and that separate rating periods are not in order. 

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected left arm disability are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the 10 percent and 20 percent ratings currently assigned more than reasonably describe the Veteran's disability levels and symptomatology.  The Veteran is shown to have some decreased strength and sensation, with pain, with no post-service history of surgery.  The rating schedule contemplates the Veteran's symptoms.  See 38 C.F.R. §§ 4.56, 4.73.  Specifically, the schedular criteria for muscle injuries contemplates a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by some impairment of strength and sensation, and pain.  In short, there is nothing exceptional or unusual about the Veteran's left arm disability because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left arm disability has caused him to miss work, or has resulted in any post-service hospitalizations.  The evidence indicates that the Veteran is retired as of 2009, and that he subsequently works part-time for a lawn care business.  See July 2009 VA examination report; VA progress notes, dated in June 2013, and September and October of 2014.  The Board finds, therefore, that the Veteran's service-connected left arm disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with his employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In reaching this decision, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disability in issue.  The evidence indicates that he retired in 2009, with subsequent part-time employment with a lawn care business.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by this record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in                  October 2009.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA medical records, have been obtained, and the Veteran has been afforded two examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In December 2014, the Board remanded this claim.  The Board directed that appropriate development be undertaken to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's upper left arm muscle disability, and VA treatment records were subsequently obtained, dated between 2009 and 2014, which have been associated with the claims file. The Board also directed that the Veteran be afforded an examination, and in February 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Prior to February 7, 2015, a rating in excess of 10 percent for service-connected muscle damage, left upper arm, due to gunshot wound, is denied. 

As of February 7, 2015, a rating in excess of 20 percent for service-connected muscle damage, left upper arm, due to gunshot wound, is denied.


REMAND

With regard to the claim of entitlement to a compensable rating for service-connected bilateral hearing loss, in July 2015, the RO denied this claim.  That same month, the Veteran filed a timely notice of disagreement (NOD) as to this denial.  A statement of the case has not yet been issued as to this claim.  Because a timely NOD was filed to the July 2015 rating decision, the RO must now provide the Veteran with a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to a compensable rating for service-connected bilateral hearing loss.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


